Citation Nr: 0912699	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-30 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation at the housebound 
rate (38 U.S.C.A. § 1114(s)), exclusive of the period from 
May 11, 2006 until January 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to November 
1971.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (VAROIC) in Philadelphia, Pennsylvania.  

This case has an extensive procedural history that requires 
some explanation.  The Board notes that a prior appeal arose 
on this issue following a rating action dated in April 2001, 
but, as clearly indicated in an August 2004 VA letter, that 
appeal concerned a "draft rating" that "was never 
promulgated because it was not correct...and not properly 
approved."  Instead, a further VA notice letter was 
furnished to the Veteran in November 2005, and the rating 
decision from which this appeal arose was issued in February 
2006.

The Board also notes that the February 2006 rating decision 
indicates that the Veteran's service-connected disorders at 
that time included post-traumatic stress disorder (PTSD) (70 
percent disabling); a right above the knee amputation (60 
percent disabling); a shell fragment wound of the left leg 
with muscle loss of Group XI, traumatic thrombophlebitis of 
the left leg, and a left eye injury with glaucoma post 
keratoplasty (all 30 percent disabling); lumbosacral strain, 
loss of motion of the left knee, healed fractures of the 
right hand, and a scar of the left leg (all 10 percent 
disabling); and defective hearing (zero percent disabling).  
The Philadelphia VAROIC indicated that SMC under 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a) had been in effect on 
account of anatomical loss of one foot from November 19, 
1971, and also on account of loss of use of one eye having 
only light perception from July 11, 1983.

In a June 2007 rating decision, the VAROIC granted service 
connection for glenohumeral arthritis of both the left and 
right shoulders, status post total shoulder replacement.  For 
the left shoulder, a 100 percent evaluation was assigned as 
of May 11, 2006, whereas a 20 percent evaluation was assigned 
from June 1, 2007.  For the right shoulder, a 100 percent 
evaluation was assigned as of November 10, 2006, with a 30 
percent evaluation assigned from January 1, 2008.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5051 (2008).  The VAROIC 
also addressed the Veteran's recent left total knee 
replacement (previously rated as loss of motion) and granted 
a 100 percent evaluation from July 5, 2006 and a 30 percent 
evaluation from September 1, 2007.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2008).  Moreover, the VAROIC granted 
SMC under 38 U.S.C.A. § 1114(s), albeit only for the period 
from May 11, 2006 until January 1, 2008, on account of 
glenohumeral arthritis of the left shoulder, status post left 
shoulder replacement rated at 100 percent and additional 
service-connected disabilities of PTSD and a right above the 
knee amputation independently ratable at 60 percent or more.

The Board views the June 2007 rating decision as a partial 
grant insofar as SMC under 38 U.S.C.A. § 1114(s) was granted 
for the period from May 11, 2006 until January 1, 2008 in 
light of the post-surgical ratings assigned.  The appeal has 
not been satisfied for the periods prior to May 11, 2006 or 
beginning on January 1, 2008.  Accordingly, the Board has 
recharacterized the issue on appeal to reflect this.

Additionally, in an August 2007 statement, the Veteran 
inquired about the current status of his claim for service 
connection for "donor site of muscle graft" and for 
benefits under 38 C.F.R. § 4.30 for a muscle graft to his 
left leg.  As the record before the Board does not contain 
the adjudication of these matters, they are referred to the 
VAROIC for appropriate action.

The Board also notes that the record before the Board does 
not contain a timely filed appeal following the issuance of 
the statement of the case in September 2006.  The Veteran's 
August 2007 statement, however, refers to a VA Form 9 
submitted on September 15, 2006, which would be a timely 
substantive appeal.  Moreover, the Board will accept an 
October 2006 submission from the Veteran, which he filed in 
response to a September 2006 letter from the VAROIC 
concerning his bilateral shoulder condition, as a timely 
substantive appeal, given that the Veteran had previously 
indicated that he was seeking service connection for his 
shoulders as "an inferred issue for special monthly 
compensation" in a May 2006 claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

In this case, the Board has reviewed the claims file and 
finds significant evidentiary and procedural problems with 
the case that will need to be addressed prior to a final 
Board disposition.

First, the VAROIC's disposition of this matter following the 
noted bilateral shoulder and left knee surgeries was limited 
to the action taken in the June 2007 rating decision.  The 
VAROIC did not separately acknowledge the fact that the 
claimed benefit had not been granted for the periods prior to 
May 11, 2006 or beginning on January 1, 2008 and did not 
issue a Supplemental Statement of the Case addressing the 
claim for those periods, despite the copious additional 
medical documentation added to the record.  The absence of a 
Supplemental Statement of the Case constitutes a procedural 
defect requiring a remand under 38 C.F.R. §§ 19.9 and 19.31 
(2008).

The Board also observes that the record contains additional 
private medical records that were received by the Pittsburgh, 
Pennsylvania VARO in October 2006 and by the Board in May 
2008, apparently having been forwarded to the Board by the 
Pittsburgh VARO.  These records should be addressed in the 
forthcoming Supplemental Statement of the Case as well.

As to the medical examinations in this case, the Board 
observes that the April 2007 VA orthopedic examination was 
conducted subsequent to the Veteran's surgeries and addressed 
the shoulders.  It did not, however, address the post-surgery 
left knee.  A further examination is thus warranted.  
38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.  This letter must inform 
the Veteran, in terms of 38 U.S.C.A. 
§ 1114(s) and 38 C.F.R. § 3.350(a), about 
the information and evidence that is 
necessary to substantiate the claim and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.  He should 
also be notified that, in cases where 
service connection is granted, both a 
disability evaluation and an effective 
date for that evaluation will be granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The Veteran should then be afforded a 
VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected left 
knee disorder and the question of 
housebound status.  The Veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  A full 
examination of the left knee should be 
conducted, with all limitations as a 
result of this disorder specified.  The 
examiner should also indicate whether the 
Veteran is substantially confined as a 
direct result of service-connected 
disabilities to his dwelling and the 
immediate premises (or, if 
institutionalized, to the ward and 
clinical areas), and whether it is 
reasonably certain that the disability or 
disabilities and resultant confinement 
will continue throughout his lifetime.

A complete rationale for all opinions and 
conclusions presented should be set forth 
in a typewritten report.

3.  After completion of the above 
development, the Veteran's claim should 
be readjudicated, taking into account all 
evidence added to the claims file since 
the September 2006 Statement of the Case.  
If the determination remains adverse to 
the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


